DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 	Claims 1, 3, 4, 8, 12, 16, 18-20 and 22-26 are pending.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components of the ratio or rational relationship. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 12, 16, 18-20 and 22-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (EP 1034784A2) in view of Merrifield et al. (U.S. Patent No. 5,814,337) and Tarral et al. (U.S.  4,824,664).
Regarding claim 1, Smith et al. relates to “[p]harmaceutical formulations containing clavulanic acid and an antibacterial agent.”  Title.   Beta-lactam antibiotics are particularly considered because clavulanic acid has efficacy in inhibiting bacterial β-lactamase enzymes, which degrade β-lactam antibiotics.  See para. [0002].  Cephalosporin is particularly disclosed as a suitable β-lactam antibiotic.  See para. [0011].  Forms of the pharmaceutical formulation include tablets that may include an effervescent couple.  See para. [0027].  Smith et al. recognizes that salts of clavulanic acid are extremely hygroscopic and teaches that solid and non-See para. [0032].  Smith et al. teaches polyethylene glycol as a lubricant.  See para. [0027].
Smith et al. does not describe a method of making a formulation with an effervescent couple. 
Merrifield et al. relates to “[a] pharmaceutical formulation comprising an amoxicillin hydrate and an effervescent couple.”  Abstract.  Amoxicillin is also β-lactam antibiotic, hygroscopic and can be provided in conjunction with clavulanic acid.   See col. 1, lines 34-54.   Merrifield et al. teaches that “[t]he manufacturing method may be entirely conventional, e.g., formation of a granulate intermediate containing some or all of the milled components, followed by optionally blending with the other components and then pressed into tablets.”  Col. 2, lines 53-57.  Merrifield et al. teaches “admixing an amoxicillin hydrate and an effervescent couple, the couple comprising an acid component and an alkaline component.”  Col. 3, lines 13-16.  Absent evidence to the contrary the disclosure of a couple implies steps I and II having been performed before mixing with the hygroscopic antibiotic.  
For instance, Tarral et al. “relates to an effervescent couple with comprises a mixture of mono-and di-alkali metal citrate as well as to a process for preparing same.”  Abstract.   In Example 1, the effervescent acid and base are mixed, dried and sieved prior to mixing with an medically active ingredient described in Example 2.   Tarral et al. also teaches that:
Depending on whether the composition is formulated in powder or tablet form, it will also be able to contain various additives as it is well known to the art; such additives are binding and lubricating agents (for example, polyvinylpyrrolidone, sodium benzoate, polyethylene glycol, L-leucine or laurylmagnesium sulfate) and flavoring and coloring agents; among them, siliconized sodium benzoate, considered here as lubricating agent, has been shown particularly attractive.

Col. 2, lines 62-67.  Notably, in Example 2, the lubricant, sodium benzoate, is mixed with the medically active ingredient when mixed with the couple.  This reads on step III.  Further, Tarral 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the combination of Smith et al., Merrifield et al and Tarral et al. to arrive at the instant claims.   In this instance, the claimed process of preparing an effervescent formulation of cephalosporin antibiotic would have been arrived by an ordinarily skilled artisan through the application of a known technique to a known formulation ready for improvement to yield predictable results.  In particular, Smith et al. teaches the pharmaceutical formulation of clavulanic acid and a suitable β-lactam antibiotic, namely cephalosporin, that may also include an effervescent couple.  Although silent on particular steps for such a pharmaceutical formulation, an ordinarily skilled artisan would have turned to Merrifield et al. for teaching a known technique of preparing a similar formulation of amoxicillin, clavulanic acid and an effervescent couple, and would have recognized that applying the technique would have yielded predictable results because like cephalosporin, amoxycillin is also a β-lactam antibiotic that is hygroscopic and is provided in conjunction with a β-lactamase inhibitor. Further, an ordinarily skilled artisan would have been motivated by the teachings of Tarral et al. to prepare the couple first and then mix with the medically active ingredient and lubricant so at to improve the stability of the medically active ingredient.  Although Tarral et al. suggests siliconized sodium benzoate, selecting polyethylene glycol would have been prima facie obvious alternative lubricant as taught by Tarral et al. and Smith et al. 
	Regarding claim 3, Tarral et al. teaches “drying under vigorous and continuous suction provoking a decrease in residual pressure and temperature (about 5º to 10º C).”  Col. 5, lines 6-9.  
See para. [0012].
	Regarding claim 12, Smith et al. teaches “cefaclor is generally provided in unit dosages of 250 to 500 mg.”  Para. [0039].  
	Regarding claim 16, Smith et al. teaches potassium clavuianate.  See para. [0040].
	Regarding claim 18, Smith et al. teaches “[e]ach unit dose may, for example be  . . . 50 . . . or 250 mg of clavuianate.”  Para. [0037].  
	Regarding claim 19, Tarral et al. teaches polyethylene glycol 6000.  See col. 6, lines 58-59.  
	Regarding claim 20, Tarral et al. teaches 3.2% polyethylene glycol.  See col. 7, lines 8 and 9.
	Regarding claim 22, Merrifield et al. teaches citric acid.  See Abstract. 
	Regarding claim 23, Merrifield et al. teaches sodium carbonate.  See Abstract. 
	Regarding claims 24 and 26, in part, Merrifield et al. teaches conventional excipients such as colourings, fillers, diluents, sweeteners and flavourings may be added to the formulations, typically in an amount up to around 10% by weight, e.g. 1-7.5%. 
	Regarding claim 25, Merrifield et al. teaches mixing flavors.  See col. 4, lines 64-65. 
Regarding claim 26, Merrifield et al. teaches up to around 7/55 or less of lubricant, see col. 2, lines 46-49, 2-25% of an acid component, see col. 2, lines 15-17, 50-75% of an alkaline component, see col. 2, line 10.  See also various examples such as Example 1 disclosing 22.5% amoxicillin and other disclosing amounts of potassium clavulanate.   
Insofar as the particularly claimed ranges are not expressly taught, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.